DETAILED ACTION
This is the first office action regarding application number 16/884374, filed on May 27, 2020, which claims the benefit of priority from Japanese Patent Application No. 2019-098485, filed on 27 May 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Japan on May 27, 2019. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2019-098485 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters "21, 22" and "23, 24" have both been used to designate mirrors.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 The position information acquisition unit in claim 1 interpreted as a communication interface as described in paragraph [24] of the instant specification, and equivalents thereof.
 The operation command acquisition unit in claim 4 interpreted as a communication interface as described in paragraph [25] of the instant specification, and equivalents thereof.
The irradiation position specification unit in claim 1 interpreted as a CPU as described in paragraph [29] of the instant specification, and equivalents thereof.
The output unit in claim 1 interpreted as a display as described in paragraph [31] of the instant specification, and equivalents thereof.
The machine information setting unit in claim 2 interpreted as a CPU as described in paragraph [26] of the instant specification, and equivalents thereof.
The state information acquisition unit in claim 3 interpreted as a communication interface as described in paragraph [27] of the instant specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the irradiation position specification”. Claim 4 is dependent on claim 1 and claim 1 recites “an irradiation position specification unit”. It is not clear if the applicant is referring to the same specification unit as in claim 1 or reciting a new limitation in claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., JP 6325646 (hereafter Takahashi) and further in view of Sato et al., US 20090154504 (hereafter Sato).
Regarding claim 1,
“A measurement device which measures an operation state of a galvano scanner that scans a laser beam by reflecting the laser beam emitted from a laser light source by a mirror, which is rotationally driven by a motor, and operates based on an operation command, the measurement device comprising:” (The 

    PNG
    media_image1.png
    727
    740
    media_image1.png
    Greyscale

Fig. 3 of Takahashi teaches different sections of laser processing system
“a position information acquisition unit which acquires a rotational position of the mirror in time series as position information;” (Page 5, paragraph 3 teaches 

    PNG
    media_image2.png
    412
    575
    media_image2.png
    Greyscale

Fig. 2 of Takahashi teaches a galvano scanner

    PNG
    media_image3.png
    841
    628
    media_image3.png
    Greyscale

Fig. 4 of Takahashi teaches mirror position and position command with time
“an irradiation position specification unit which specifies an irradiation position of the laser beam irradiated towards a workpiece, based on acquired position information;” (Page 5, paragraph 4 teaches “The robot control device 13 generates the mirror command position based on the target laser locus described in the work program (that is, the path of the laser irradiation point at the time of laser processing), and controls the laser irradiation device control device 14.” Additionally page 10, paragraph 3 teaches control device 13 is “configured using a computer system including a storage unit, a CPU (control processing unit), a communication unit, and the like that are connected to each other via a bus. The storage unit is a ROM (read only memory), a RAM (random access memory), or the like, and the operation command unit 17, the first interpolation unit 17a, and the second interpolation unit 17b that the robot control device 13 has as described above. The functions and operations of the mirror position generation unit 17c and the like can be achieved by executing a program stored in the ROM by the CPU.” Hence the robot control device 13 corresponds to the irradiation position specification unit in the instant claim.)
“and an output unit which outputs the irradiation position of the laser beam specified to be visually confirmable.” 
 Sato is an analogous art and teaches a laser processing apparatus for directing laser light to a to-be-processed target for performing processing. The apparatus includes a galvano scanner, control device, and a display device as taught in Fig. 1. Paragraph [63] of Sato teaches “it is also possible to additionally provide a display portion 82 which enables recognizing the input information inputted through the input portion 3 and displaying the state and the like of the laser control portion 1. The display portion 82 can be constituted by a monitor, such as an LCD or a cathode-ray tube.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the display device and corresponding control as taught in Sato to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so “for displaying the contents of settings and calculated laser processing data” as taught in paragraph [87] of Sato.)
Regarding claim 2,
“The measurement device according to claim 1, further comprising a machine information setting unit which sets machine information indicating a relationship between a mechanical position of the mirror and the irradiation position of the laser beam,” (Fig. 3, 4 and page 9, paragraph 2-4 of Takahashi 
“wherein the irradiation position specification unit specifies the irradiation position of the laser beam from the machine information and the position information.” (The robot control device 13 corresponds to the irradiation position specification unit in the instant claim wherein device 13 includes memory 16 and operation command unit 17. Page 6, paragraph 6-7 teaches “The memory 16 stores a work program in which a target laser trajectory on the surface of the workpiece W, a processing operation including a target position of the robot 11, irradiation conditions, and the like are described. The memory 16 preferably also stores a value of a known control cycle (scanner command processing cycle) for controlling the operation of the galvano scanner of the laser irradiation device 12. 
Regarding claim 4,
“The measurement device according to claim 1, further comprising an operation command acquisition unit which acquires the operation command,”(Page 6, paragraph 5 of Takahashi teaches operation command unit 17 that generates and communicates the operation command required for the motors of the galvano scanner.)
 “wherein the output unit outputs by superimposing the irradiation position of the laser beam set by the operation command and the irradiation position specified by the irradiation position specification to be visually confirmable.”(The limitation describes what an output unit does. However, Takahashi does not teach a display. 
Sato teaches in Paragraph [63] “it is also possible to additionally provide a display portion 82 which enables recognizing the input information inputted through the input portion 3 and displaying the state and the like of the laser control portion 1. The display portion 82 can be constituted by a monitor, such as an LCD or a cathode-ray tube.” Here the state and the like of laser control implies 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the display device and corresponding control as taught in Sato to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so “for displaying the contents of settings and calculated laser processing data” as taught in paragraph [87] of Sato.)
Regarding claim 5,
“A recording medium encoded with a program which causes a computer to function as a measurement device that measures an operation state of a galvano scanner which scans a laser beam by reflecting the laser beam emitted from a laser light source by a mirror that is rotationally driven by a motor, and operates based on an operation command, the program causing the computer to function as:” (The claim recites what a galvano scanner does. Takahashi teaches a storage unit with a program executed by CPU to control the laser device with galvano scanner. Page 10, paragraph 3 teaches “The robot control device 13 in each embodiment described above can be configured using a computer system including a storage unit, a CPU (control processing unit), a communication unit, 
“a position information acquisition unit which acquires in a time series a rotational position of the mirror as position information; an irradiation position specification unit which specifies an irradiation position of the laser beam irradiated towards a workpiece, based on the position information acquired; and an output unit which outputs the irradiation position of the laser beam specified to be visually confirmable.” (Similar scope to claim 1 and therefore rejected under the same argument.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., JP 6325646 (hereafter Takahashi) and Sato et al., US 20090154504 (hereafter Sato) as applied to claim 1 above, and further in view of Hashimoto et al., US 10338561(hereafter Hashimoto).
“wherein the output unit outputs the state information together with the irradiation position
Sato teaches in Paragraph [63] “it is also possible to additionally provide a display portion 82 which enables recognizing the input information inputted through the input portion 3 and displaying the state and the like of the laser control portion 1. The display portion 82 can be constituted by a monitor, such as an LCD or a cathode-ray tube.” Here input information corresponds to the irradiation position while the state and the like of laser control includes laser intensity.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the display device and corresponding control as taught in Sato to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so “for displaying the contents of settings and calculated laser processing data” as taught in paragraph [87] of Sato.)
“The measurement device according to claim 1, further comprising a state information acquisition unit which acquires a time series change of an output state of the laser beam as state information,” (Modified Takahashi does not explicitly teach a state information acquisition unit. 
Hashimoto teaches a laser system with galvano scanner, optical sensor, memory, and controller. Hashimoto teaches optical sensor 18 “to receive the 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the optical sensor and corresponding control as taught in Hashimoto to the device in Takahashi. One of ordinary skill in the art would have been motivated to do so because “the light intensity of the laser beam L emitted from the laser oscillator 21 can be detected with the optical sensor 18” as taught in column 6, lines 1-3 in Hashimoto.)

    PNG
    media_image4.png
    543
    733
    media_image4.png
    Greyscale

Fig. 3 of Hashimoto teaches optical sensor 18 in communication with laser controller 5
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180297147, Fig. 3, 14
JP 4923459, Fig. 3-6
JP 2014117722, Fig. 2-4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761